Washington v Monagan (2018 NY Slip Op 06340)





Washington v Monagan


2018 NY Slip Op 06340


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


883 CA 18-00578

[*1]PATRICIA A. WASHINGTON AND EDDIE T. LOPER, SR., PLAINTIFFS-RESPONDENTS,
vMARIA E. MONAGAN AND NIAGARA MOHAWK POWER CORPORATION, DEFENDANTS-APPELLANTS. 


BARCLAY DAMON LLP, BUFFALO (NICHOLAS J. DICESARE OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
BROWN CHIARI LLP, BUFFALO (TIMOTHY M. HUDSON OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered December 18, 2017. The order denied the motion of defendants for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court